Citation Nr: 9912260	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-33 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1997 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in September 1997, and a statement of the case was 
issued in October 1997.  A substantive appeal was received in 
December 1997.  In January 1998, the veteran and his spouse 
testified at a personal hearing at the RO. 

In October 1998, the veteran's representative submitted a 
letter from a VA physician in which the veteran is referred 
to as disabled and housebound.  Although not clear, it 
appears that the representative may have intended to advance 
a claim for nonservice-connected disability pension.  This 
matter is hereby referred to the RO for clarification and any 
necessary action. 


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
depression and his period of active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
depression is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Although the RO initially included consideration of service 
connection for depression secondary to the veteran's service-
connected varicose veins, the veteran has clearly clarified 
that he contends that his currently diagnosed major 
depression had its beginnings during his period of active 
military service.  He maintains that personal problems during 
service led him to go absent without leave (AWOL).  He 
maintains further that because of his feelings of depression, 
he asked to be shipped overseas, and that his wish was 
granted.  He asserts that none of this information is 
contained in his military records because his Captain thought 
he was doing the veteran a favor by keeping it out.  Finally, 
the veteran contends that his depression improved in service 
after he was shipped overseas, and that it did not recur 
until "the late 60's and early 70's."  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

To begin with, the Board notes that record clearly includes a 
medical diagnosis of current disability in the form of VA 
medical records listing depression.  The first requirement of 
a well-grounded claim has therefore been met.  Further, the 
veteran's assertions regarding emotional problems during 
service is accepted for well-grounded purposes.  However, 
after reviewing the evidence of record, the Board is unable 
to find any medical evidence linking his currently diagnosed 
depression to his period of military service in the 1940's.  

There is no medical evidence of a continuity of 
symptomatology from service to link his depression to such 
service.  In fact, service medical records noted no complaint 
of, or treatment for, any psychiatric disorder, and the 
veteran's separation examination report noted no psychiatric 
complaints or symptoms.  Significantly, VA examinations in 
July 1947 and November 1947 in connection with physical 
disability claims did not refer to any psychiatric complaints 
or findings.  On VA examination in November 1951, examination 
of the nervous system to include both neurological and 
psychiatric status was reported to be normal.  It appears 
from the record that depression was first medically diagnosed 
in June 1972 in connection with a VA hospitalization for 
treatment of varicose veins. 

The veteran testified at his January 1998 personal hearing 
that he did not receive medical treatment in service for 
depression, nor did he seek medical care or spiritual 
guidance for depression while at home when he was AWOL.  He 
stated that shortly after separation, he did seek treatment 
from a private physician.  He stated further, however, that 
he was unable to recall whether that physician ever diagnosed 
any mental illness, and that he had no recollection of ever 
being referred to a psychiatrist or mental health 
professional.  The RO attempted to obtain the private 
treatment records referred to by the veteran, but any such 
records are no longer available. 

In sum, the Board is presented with an evidentiary record 
which shows no medical evidence of depression during service 
or for many years after discharge from service.  Such a 
record compels the conclusion that there is no medical 
evidence of a continuity of symptomatology to link the 
veteran's depression to service.  Further, there is no 
medical opinion of record suggesting a link between any 
continuity of symptoms reported by the veteran and his 
current depression to otherwise well ground his claim 
pursuant to Savage.  

The Board recognizes the veteran's statements and testimony 
as well as the testimony of the veteran's spouse.  However, 
it should be emphasized that medical evidence of a nexus to 
service is required for a well grounded service connection 
claim.  The veteran and his spouse as laypersons are not 
competent to provide an opinion requiring medical knowledge, 
such as a medical opinion that a disorder is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board views the above discussion as sufficient to inform 
the veteran that medical evidence linking his depression to 
his military service is necessary to well ground his claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

 

